DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  In claims 1-3 and 5-6, except for “resistance value” in claims 5-6, the recitations “resistance” in these claims should be changed to --resistor--because resistance is not a physical element.  Claim 4 is objected to because it depends on claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “the power” on the last line of the claim is indefinite because it is unclear antecedent basis since it is not clear if applicant means “the power supply” or “the power transistor”.  Clarification and/or appropriate correction is requested.
Claims 2-6 are indefinite because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wanum et al. (WO 2010/053372 A1).
For claim 1, Figure 1 of Van Wanum et al. teaches a supply circuit providing transmission of a control signal (signal at the junction of 140 and 142) to a gate leg of a power transistor (100), comprising a primary transistor (120); a primary resistance (122) connected between a drain leg of the primary transistor (120) and a ground (GND); a secondary resistance (124)  connected to a supply leg (leg of transistor 120 that is connected to 124) of the primary transistor (120) one side and to a gate leg of the primary transistor (120) and a power supply (Vn) from an other side; a secondary transistor (140) wherein, a gate leg of the secondary transistor (140) is connected to the drain leg of the primary transistor (120), a drain leg of the secondary transistor (140) is connected to the ground (GND) and a supply leg of the secondary 
For claim 2, Figure 1 of Van Wanum et al. teaches wherein the primary resistance (122) is of a fixed resistance structure (122).
For claim 4, Figure 1 of Van Wanum et al. teaches wherein the supply circuit (12, 14) is of a chip structure (12, 14).
Insofar as understood in claims 5 and 6, and for broadest reasonable interpretation, Figure 1 of Van Wanum et al. teaches the supply circuit (12, 14) comprises at least two primary resistances (122 and 126) each having a different resistance value (see specification, page 5, lines 10-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wanum et al. (WO 2010/053372 A1).
For claim 3, Figure 1 of Van Wanum et al. teaches all the limitations of this claim except for the primary resistance (122) is of an adjustable resistance structure (note that Van Wanum teaches the primary resistance (122) is a fixed resistance structure).  However, it is old and well know that an adjustable resistor is used in a circuit for easily control the output bias voltage In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

							/Long Nguyen/
Primary Examiner
Art Unit 2842